DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1/16/18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the newly applied rejection(s) based on the disclosure provided by Katsuyama, who teaches, inter alia, an image processing device that acquires, for each nozzle, time difference information relating to time differences between liquid droplets of ink ejected by adjacent nozzles in landing on the printing medium, wherein the time differences of adjacent nozzles may be different (unven).

Claim Objections
Claims 8-9 are objected to because of the following informalities:  please change the recitations of “the dot having a strong possibility of being pulled” to “the dot being pulled,” so as keep antecedent basis with the amended language of parent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Katsuyama (US 2017/0013166 A1).
Regarding claims 1, 16, and 18:
Katsuyama discloses an image processing apparatus that generates dot data for printing an image on a printing medium by using dots of different sizes (paragraphs 653, 923-924) formed by a print head (head unit 110) including a plurality of nozzles (118) ejecting ink (Fig. 6), the image processing apparatus comprising:
a first acquisition unit (unit 532) configured to acquire dot data (“halftone image data”) that specifies printing or non-printing of each of the dots of a plurality of sizes for each pixel (paragraphs 1122-1123 & Fig. 68);
a second acquisition unit (unit 532) configured to acquire, for each nozzle, time difference information (inter-dot jetting time difference p) relating to time differences between 
a specification unit (unit 534) configured to specify a dot being pulled by a dot having landed earlier on the printing medium based on the dot data and the time difference information (“determined whether or not the landing interference occurs”: paragraphs 1075, 1087 & Figs. 58-60, 68); and
a correction unit (unit 536) configured to correct a dot specified by the specification unit in the dot data (paragraphs 1116, 1128, 1170 & Fig. 68),
wherein, in the plurality of nozzles of the print head, the time differences of adjacent nozzles are uneven (paragraphs 1058, 1089 & Fig. 56).
Regarding claims 2, 17, and 19:
	Katsuyama discloses all the limitations of claims 1/16/18, and also that the specification unit specifies a dot that is ejected after an adjacent dot (paragraph 1106) so as to land with a landing time difference from the adjacent dot less than or equal to a predetermined time (paragraphs 1073, 1089).
Regarding claim 8:
	Katsuyama discloses all the limitations of claim 1, and also that the specification unit compares the time difference information and a threshold value and specifies a dot that lands with a time difference less than or equal to the threshold value from a dot that is printed at an adjacent pixel position as the dot being pulled (paragraphs 1073, 1089).
Regarding claim 9:
	Katsuyama discloses all the limitations of claim 8, and also that the specification unit specifies the dot being pulled by a dot having landed earlier in the printing medium based on a dot size for which printing is specified by the dot data (different dot size interactions use different formulas: paragraphs 1080-1087 & Figs. 56-59).
Regarding claim 10:
	Katsuyama discloses all the limitations of claim 1, and also that the image processing apparatus comprises:
	a unit (unit 544) configured to acquire ejection characteristics information (“dot forming position shift”) relating to an ejection characteristic of each of the plurality of nozzles (paragraphs 386-387, 1184),
	wherein the specification unit specifies the dot based on the time difference information and the ejection characteristic information (paragraphs 1184-1187 & Fig. 68).
Regarding claim 11:
	Katsuyama discloses all the limitations of claim 1, and also that the plurality of nozzles is arrayed in a direction intersecting a direction of a relative scan in which the printing medium is relatively scanned (Fig. 6), being shifted from one another in the intersecting direction (Fig. 6).
Regarding claim 12:
	Katsuyama discloses all the limitations of claim 1, and also that the plurality of nozzles ejects ink by applying a voltage to a piezoelectric element arranged internally (paragraph 440).
Regarding claim 13:
	Katsuyama discloses all the limitations of claim 1, and also that an image is completed by a one-time relative scan of the printing medium with respect to the plurality of nozzles (in the case of a “single-path” printer: paragraph 468).
Regarding claim 14:
	Katsuyama discloses all the limitations of claim 1, and also that the print head is configured to eject ink from the plurality of nozzles in accordance with dot data corrected by the correction unit (paragraph 423).

Allowable Subject Matter
Claims 4-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 15 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious an image processing apparatus comprising a correction unit that “corrects the dot data so as to change a dot size of a dot specified by the specification unit.”  It is this limitation, in combination with other features and limitations of claim 4, that indicates allowable subject matter over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kusunoki (US 2006/0109295 A1) disclose an image processing apparatus that sets time difference information for each dot such that the time difference information is greater than or equal to the amount of time required for the dot to become fixed.  Kusunoki does not disclose a specification unit.
	Wakui (US 2013/0182027 A1) disclose an image processing apparatus that reduces the size of dots to be landed first (154), such that they do not pull adjacent dots that are landed later.  Wakui does not disclose a second acquisition unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853